DREW, J.
This case is a companion case to No. 3752, on the docket of this court, entitled J. H. McNeely v. Dave Lumber Company et al., 137 So. 607, decided this day. The two cases were consolidated for trial in this court. Although they were tried separately in the lower court, the evidence adduced in No. 3752 was by agreement used in this case. The pleadings raised the same issues, the same exceptions were filed, and the same ruling made by the lower court. The only difference in the two cases is that there are different plaintiffs and a difference in the amounts sued for. The account sued on is admitted to be correct, therefore, for the reasons assigned in No. 3752, on the docket of this court.
The judgment of the lower court is affirmed, with costs.